DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 16/137,447 09/20/2018 PAT 10653716
16/137,447 is a CON of 15/209,561 07/13/2016 PAT 10080767
15/209,561 is a CON of 14/535,220 11/06/2014 ABN
14/535,220 is a CON of 14/024,916 09/12/2013 PAT 9062130
14/024,916 is a CON of 13/566,767 08/03/2012 PAT 8563532
13/566,767 is a CON of 12/782,488 05/18/2010 PAT 8338388
12/782,488 is a DIV of 10/552,309 10/07/2005 PAT 7741476
10/552,309 is a 371 of PCT/FR04/00870 04/08/2004
	
Claims 1-9 are pending.

The terminal disclaimer filed on February 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 8338388, 8563532, 9062130, and 10653716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,338,388 is withdrawn.  The rejection of claims 1-3, and 5-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,563,532 is withdrawn.  The rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,062,130 is withdrawn. The rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,653,716 is withdrawn.

Reasons for Allowance
The terminal disclaimer as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAYLA D BERRY/Primary Examiner, Art Unit 1623